The Court :
Conceding that for certain purposes the sidewalk is a portion of the street, we can not say that Section 22 of Chapter 4, of Order 697 of the Board of Supervisors of the City and County of San Francisco, was intended to require the sidewalk, as well as the roadway, to be “sewered with bride and paved cmd curbed with stone.” As we understand, the sewer was to be of brick, and the roadway was to be paved, and the sidewalk curbed. These requirements appear to have been complied with. Each requirement was to have reference to the object to be accomplished; and the board, in accepting the street, determined that the respective objects had been accomplished.
Judgment and order affirmed.